NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0571n.06

                                            No. 16-1195
                                                                                       FILED
                           UNITED STATES COURT OF APPEALS                         Oct 17, 2016
                                FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


JOE DUTKIEWICZ                                           )
                                                         )
       Plaintiff-Appellant,                              )     ON APPEAL FROM THE UNITED
                                                         )     STATES DISTRICT COURT FOR
v.                                                       )     THE WESTERN DISTRICT OF
                                                         )     MICHIGAN
COMMISSIONER OF SOCIAL SECURITY,                         )
                                                         )
       Defendant-Appellee.                               )



       BEFORE: GUY, BOGGS, and GRIFFIN, Circuit Judges.



       PER CURIAM. Joe Dutkiewicz appeals the district court’s judgment affirming the

denial of his application for disability insurance benefits.

       In 2012, Dutkiewicz filed an application for disability insurance benefits, alleging that he

became disabled on January 25, 2012. After the Social Security Administration denied the

application, Dutkiewicz requested a hearing before an administrative law judge (ALJ). The ALJ

denied Dutkiewicz relief. The Appeals Council declined to review the case. The district court

affirmed the denial of Dutkiewicz’s application.

       On appeal, Dutkiewicz raises the following arguments: (1) the ALJ erred by failing to

consider the medical opinion of a treating specialist and give it controlling weight; (2) the ALJ

failed to properly consider his obesity when determining whether he is disabled; (3) the ALJ

erred by failing to find him disabled during a closed period between his alleged onset date and
No. 16-1195
Dutkiewicz v. Comm’r of Soc. Sec.

August 2013; (4) there was inadequate support for the ALJ’s determination that he could perform

sedentary work; and (5) the ALJ erred by failing to consider his work history when evaluating

his credibility.

        “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). Substantial evidence exists if a

“reasonable mind might accept the relevant evidence as adequate to support a conclusion.” Id.

at 406 (citation omitted). We review de novo the district court’s conclusions on each issue. Id.

        Dutkiewicz first argues that the ALJ erred by failing to consider the medical opinion of

Dr. Michael Kolinski, a treating pain management specialist, and give it controlling weight. Dr.

Kolinski opined that Dutkiewicz was “unable to work due to the [nature] of his pain and co-

morbidities.” A medical opinion from a treating source must be given controlling weight if it is

well supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec.,

710 F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)(2)). An ALJ must provide

“good reasons” for discounting the opinion of a treating source. Id. The stated reasons must be

supported by the evidence in the record and sufficiently specific to make clear to subsequent

reviewers the weight the ALJ gave to the opinion and the reasons for that weight. Id.

        Dr. Kolinski’s determination that Dutkiewicz is “unable to work” is not a medical

opinion that may be given controlling weight because it is an opinion on an issue reserved to the

Commissioner. See 20 C.F.R. § 404.1527(d)(1), (3); Bass v. McMahon, 499 F.3d 506, 511 (6th

Cir. 2007). Nevertheless, even where controlling weight will not be accorded because a treating

source’s opinion relates to an issue reserved to the Commissioner, an ALJ still must “explain the


                                              -2-
No. 16-1195
Dutkiewicz v. Comm’r of Soc. Sec.

consideration given to the treating source’s opinion(s).” Bass, 499 F.3d at 511 (quoting SSR 96-

5p, 61 Fed. Reg. 34471, 34474 (July 2, 1996)). But the ALJ’s failure to explicitly consider Dr.

Kolinski’s opinion was, at most, harmless error because the ALJ indirectly rejected the

conclusion that Dutkiewicz was unable to work by reasonably explaining that the majority of

medical evidence, the nature of Dutkiewicz’s treatment, and the other medical opinions in the

record showed that Dutkiewicz had the capacity to perform a limited range of sedentary work.

See Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435, 440–41 (6th Cir. 2010).

         Dutkiewicz next argues that the ALJ failed to give proper consideration to his obesity

when determining whether he is disabled. The record reflects, however, that the ALJ explicitly

considered Dutkiewicz’s obesity when determining whether he had severe impairments, whether

he met any of the regulatory listings, and whether he could perform his past relevant work. And

the ALJ adequately explained that, although Dutkiewicz’s obesity adversely affected his

functional capacity, it was insufficient, when considered in combination with his other

impairments, to establish disability.     Thus, the ALJ fulfilled his obligation to consider

Dutkiewicz’s obesity, in combination with his other impairments, throughout the disability

evaluation process. See id. at 442–43; Nejat v. Comm’r of Soc. Sec., 359 F. App’x 574, 577 (6th

Cir. 2009).

         Dutkiewicz next argues that the ALJ erred by failing to find him disabled during a closed

period between his alleged onset date in January 2012 and August 2013. “A claimant no longer

qualifying as disabled may be entitled to benefits if she previously suffered a disability for a

continuing, twelve-month period.” Turk v. Comm’r of Soc. Sec., 647 F. App’x 638, 641 (6th Cir.

2016).




                                               -3-
No. 16-1195
Dutkiewicz v. Comm’r of Soc. Sec.

       Substantial evidence supports the ALJ’s implicit determination that Dutkiewicz was not

disabled for a continuing twelve-month period during the relevant time. For instance, the ALJ

credited the medical opinions of both reviewing physician Shanthini Daniel, who determined that

Dutkiewicz was not disabled as of November 2012, and reviewing physician Lisa Mani, who

affirmed Dr. Daniel’s determination in January 2013. The ALJ could reasonably rely on those

opinions because they were consistent with the evidence in the record and not contradicted by

other credible medical opinion evidence. And given the ALJ’s determination that Dutkiewicz

retained the capacity to work in November 2012 and January 2013, Dutkiewicz cannot show that

he was disabled during any twelve-month period between January 2012 and August 2013.

       Dutkiewicz next argues that there was inadequate support for the ALJ’s determination

that he could perform sedentary work because the evidence showed that he was unable to both

receive the steroid injections that he needed to control his back pain while sitting and take the

anticoagulant that he needed to prevent him from getting blood clots while sitting. The ALJ’s

determination that Dutkiewicz could perform a limited range of sedentary work is supported by

substantial evidence, however, given that Dr. Daniel concluded that Dutkiewicz could perform

sedentary work despite his back pain and blood clotting issues and given the other medical

evidence showing that Dutkiewicz could effectively manage his back pain without steroid

injections through the use of medication and other forms of treatment. The ALJ specifically

found that Dutkiewicz was doing well with medications, which did not include the steroid

injections, and that his remaining back and knee pain did not “cause more than minimal

limitation in ability to perform basic work activities.”

       Finally, Dutkiewicz argues that the ALJ erred by failing to consider his consistent and

arduous work history when evaluating his credibility. We accord great weight and deference to


                                                -4-
No. 16-1195
Dutkiewicz v. Comm’r of Soc. Sec.

an ALJ’s credibility finding, but such a finding must be supported by substantial evidence.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997). The ALJ was not required to

explicitly discuss Dutkiewicz’s work history when assessing his credibility, and the ALJ’s

determination that Dutkiewicz’s testimony was not fully credible is supported by substantial

evidence because Dutkiewicz’s claim that he suffered from severe pain and had disabling

functional limitations was at odds with the medical and work-history evidence in the record, as

considered by the ALJ.

       Accordingly, we AFFIRM the district court’s judgment.




                                             -5-